Exhibit 10.1
`FOURTH ADDENDUM TO LICENSE AGREEMENT
This fourth addendum (“Fourth Addendum”) is entered into this 30th day of
September, 2009 by and between Reuters America LLC, a Thomson Reuters company
(hereinafter “Reuters”) and GreenHaven Commodity Services, LLC (as assigned from
GreenHaven, LLC) (“GCS”). This Fourth Addendum is entered into to modify the
License Agreement between Reuters and GCS dated July 19th, 2006, with addendum
dated October 11, 2006 (“First Addendum”), addendum dated September 18, 2007
(“Second Addendum”) and addendum dated July 7, 2008 (“Third Addendum”)
(collectively the “Agreement”).

1.   For each month starting with October, 2008 and continuing until the end of
the exclusive period, GCS shall pay a fee equal to 0.100% (10 basis points) per
annum US, or foreign currency equivalent, invested in the Products based upon
the average daily official closing amount of invested assets as specified in
Section 3(b)(iii). These payments are over and above the non-exclusive fees due
under the Agreement. Any payments already made shall be non-refundable and any
payments which are past due shall be paid immediately. In the event GCS is late
in making any payments, all exclusivity under this license arrangement shall
immediately lapse.   2.   The exclusivity period specified in Section 1 of the
First Addendum shall be extended from October 1, 2009 to October 1, 2010,
subject to Reuters right to terminate the exclusivity at any time in the event
any of any of the following:

a. The US, or foreign currency equivalent, invested in the Products based upon
the average daily official closing amount of invested assets as specified in
Section 3(b)(iii) is less than $90mm on December 31, 2009,
b. The US, or foreign currency equivalent, invested in the Products based upon
the average daily official closing amount of invested assets as specified in
Section 3(b)(iii) is less than $95mm on March 31, 2010, or
c. The US, or foreign currency equivalent, invested in the Products based upon
the average daily official closing amount of invested assets as specified in
Section 3(b)(iii)is less than $100mm on June 30, 2010,

3.   Except as expressly modified by this Forth Addendum, the terms of the
Agreement, and any appendices or addenda thereto, shall remain in full force and
effect. In the event of any inconsistencies between the terms of the Agreement
or any prior addenda, and this Forth Addendum, the terms of this Addendum shall
prevail and control.

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Addendum as of the date set forth below.

 



--------------------------------------------------------------------------------



 



Accepted by:

                  Reuters America LLC, a Thomson Reuters
company   GreenHaven Commodity Services, LLC  
 
               
By:
      By:        
 
               
 
               
Name:
      Name:        
 
               
 
               
Title:
      Title:        
 
               
 
               
Date:
      Date:        
 
               

 